Citation Nr: 0408234	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  99-22 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for nicotine dependence 
acquired in service.

2.  Entitlement to service connection for emphysema due to 
tobacco use in service, including secondary to nicotine 
dependence acquired in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from April 1950 to 
April 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
nicotine dependence acquired in service; and denied service 
connection for emphysema due to tobacco use in service, 
including secondary to nicotine dependence acquired in 
service.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits; 
and redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

With regard to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
assistance provided includes conducting a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).

The veteran's service medical records do not show that he was 
diagnosed with nicotine dependence in service.  Nevertheless, 
the veteran is competent to report when he began smoking and 
the amount he smoked.  Furthermore, the current medical 
records show that the veteran has been diagnosed with 
nicotine dependence and chronic obstructive pulmonary 
disorder.  Under these circumstances, the Board finds that 
consistent with the duty to assist the veteran, an 
examination and opinion are necessary in order to ascertain 
whether the veteran's nicotine dependence was acquired in 
service.  

The Board notes that, in his August 1999 notice of 
disagreement, the veteran requested that he be scheduled for 
a personal hearing before a hearing officer at the RO.  
Subsequently, he requested a personal hearing before a 
Veterans Law Judge in Washington, D.C.  The veteran was 
scheduled for a personal hearing before a Veterans Law Judge 
in Washington, D.C. in February 2004.  However, he failed to 
report.  In a December 2003 Report of Contact, it was noted 
that the veteran thought that the Board would pay his travel 
expenses for a hearing in Washington, D.C., and he was 
informed that this was not the case.  In an earlier December 
2003 Report of Contact it was noted that the veteran was 
sight impaired and had difficulty reading VA letters without 
assistance.  Therefore, to the extent that the veteran may 
have been confused regarding his right to a hearing in the 
RO, before RO personnel and/or a Veterans Law Judge by 
videoconference or a travel Board hearing, the Board finds 
clarification as to whether the veteran would still like a 
hearing at the RO is appropriate.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should clarify whether the 
veteran wishes to be scheduled for a 
personal hearing at the RO before a RO 
hearing officer, and/or a Veterans Law 
Judge by videoconference or a travel 
Board hearing.  

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to determine whether he 
acquired nicotine dependence in service, 
and the relationship between his smoking 
in service and his currently diagnosed 
chronic obstructive pulmonary disorder.  
The claims folder must be made available 
to the examiner for review before the 
examination.  After a review of the file, 
and in particular the veteran's reported 
smoking history, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
currently diagnosed nicotine dependence 
was acquired in service.  If this 
question is answered in the affirmative, 
the examiner should provide an opinion as 
to whether the veteran's currently 
diagnosed chronic obstructive pulmonary 
disorder is proximately due to nicotine 
dependence he acquired in service.  
Finally, the examiner should provide an 
opinion as to whether the current chronic 
obstructive pulmonary disorder is 
proximately due to the veteran's smoking 
in service.  

3.  Upon completion of the above, the 
veteran's claims should be readjudicated.  
If any determination on appeal remains 
adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board if 
appropriate.  The veteran is advised that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


